    Jeffrey D. Prol
    jprol@lowenstein.com
    Bruce S. Nathan
    bnathan@lowenstein.com
    Scott Cargill
    scargill@lowenstein.com
    Tel: 973.597-2500
    LOWENSTEIN SANDLER LLP
    One Lowenstein Drive
    Roseland, New Jersey 07068

    and

    Justin D. Leonard, OSB 033736
    Timothy A. Solomon, OSB 072573
       Direct: 971.634.0194
       Email: tsolomon@LLG-LLC.com
    LEONARD LAW GROUP LLC
    1 SW Columbia, Ste. 1010
    Portland, Oregon 97204

    Proposed Attorneys for Official Committee of Unsecured Creditors

                          UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF OREGON

    In re                                           Lead Case No. 19-62584-pcm11
                                                    (Jointly Administered with Case Nos.
    NORPAC Foods, Inc. [TIN 9330],                  19-33102-pcm11 and 19-33103-pcm11)
    Hermiston Foods, LLC [TIN 3927], and
    Quincy Foods, LLC [TIN 7444],                   APPLICATION TO EMPLOY
                                                    LOWENSTEIN SANDLER LLP AS LEAD
                          Joint Debtors.
                                                    COUNSEL FOR THE UNSECURED
                                                    CREDITORS COMMITTEE, AND
                                                    NOTICE THEREON




Page 1 of 8 – APPLICATION TO EMPLOY LOWENSTEIN                                LEONARD LAW GROUP LLC
              SANDLER LLP AS LEAD COUNSEL FOR THE                                1 SW Columbia, Ste. 1010
                                                                                   Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                               leonard-law.com

                       Case 19-62584-pcm11        Doc 209    Filed 09/27/19
                                     NOTICE OF APPLICATION
             If you oppose the proposed course of action or relief sought in this application, you must
    file a written objection with the bankruptcy court no later than October 18, 2019.
            If you do not file an objection, the court may grant the motion without further notice or
    hearing. Your objection must set forth the specific grounds for objection and your relation to the
    case. The objection must be received by the clerk of court at 1050 SW 6th Ave #700, Portland,
    OR 97204, by the deadline specified above or it may not be considered. You must also serve the
    objection on movant’s counsel, Leonard Law Group, LLC, Attn: Timothy A. Solomon, 1 SW
    Columbia Ste. #1010, Portland, OR 97204, within that same time. If the court sets a hearing, you
    will receive a separate notice listing the hearing date, time, and other relevant information.

                   The Official Committee of Unsecured Creditors (the “Committee”), by and
    through its Chair, Syngenta Seeds, LLC (represented by David Conaway, Esq. of Shumaker, Loop
    & Kendrick, LLP) (“Chair”), hereby moves this Court for authority to employ the law firm of
    Lowenstein Sandler (“Lowenstein Sandler”) as lead counsel for the Committee, effective as of
    August 30, 2019. In support of this Application, the Committee represents as follows:
                   1.      On August 22, 2019, NORPAC Foods, Inc. (the “Lead Debtor”), along
    with Quincy Foods, LLC and Hermiston Foods, LLC (together with the Lead Debtor, the
    “Debtors”) each filed voluntary petitions under chapter 11 of title 11 of the United States Code

    (the “Chapter 11 Cases”).
                   2.      On August 26, 2019, the Court entered an Order (Dkt. 33) directing the joint
    administration of the Debtors’ cases, as captioned above.

                   3.      On August 30, 2019, the Office of the United States Trustee appointed to
    the Committee, which consists of creditors holding the largest unsecured claims and willing to
    serve in a fiduciary capacity. See Dkt. 76. Syngenta Seeds, LLC was appointed Chair of the
    Committee.
                   4.      On September 4, 2019, the Office of the United States Trustee filed the
    First Amended Appointment of Committee of Unsecured Creditors (Dkt 91) appointing two
    additional committee members.


Page 2 of 8 – APPLICATION TO EMPLOY LOWENSTEIN                                      LEONARD LAW GROUP LLC
              SANDLER LLP AS LEAD COUNSEL FOR THE                                       1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                      leonard-law.com

                         Case 19-62584-pcm11          Doc 209      Filed 09/27/19
                   5.     On September 9, 2019, VLM Foods USA Ltd. resigned as a member of the
    Committee.

                   6.     On September 18, 2019, the Office of the United States Trustee filed the
    Second Amended Appointment of Committee of Unsecured Creditors (Dkt 169) removing VLM
    Foods USA Ltd. and appointing two additional members.
                   7.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
    and 1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core
    proceeding pursuant to 28 U.S.C. § 157(b)(2).
                   8.     The Committee desires to employ Lowenstein Sandler as lead counsel,
    effective as of August 30, 2019. The professional services that Lowenstein Sandler will provide to
    the Committee include, but are not limited to:

           a)      advising the Committee with respect to its rights, duties, and powers in these
                   Chapter 11 Cases;

           b)      assisting and advising the Committee in its consultations with the Debtors relative
                   to the administration of these Chapter 11 Cases;

           c)      assisting the Committee in analyzing the claims of the Debtors’ creditors and the
                   Debtors’ capital structure and in negotiating with holders of claims and equity
                   interests;

           d)      assisting the Committee in its investigation of the acts, conduct, assets, liabilities,
                   and financial condition of the Debtors and of the operation of the Debtors’ business;

           e)      assisting the Committee in analyzing (i) the Debtors’ pre-petition financing, (ii)
                   proposed use of cash collateral, and (iii) the Debtors’ proposed debtor-in-
                   possession financing (“DIP Financing”), the terms and conditions of the proposed
                   DIP Financing and the adequacy of the proposed DIP Financing budget;

           f)      assisting the Committee in its investigation of the liens and claims of the holders of
                   the Debtors’ pre-petition debt and the prosecution of any claims or causes of action
                   revealed by such investigation;

           g)      assisting the Committee in its analysis of, and negotiations with, the Debtors or any
                   third party concerning matters related to, among other things, the assumption or
                   rejection of certain leases of nonresidential real property and executory contracts,

Page 3 of 8 – APPLICATION TO EMPLOY LOWENSTEIN                                       LEONARD LAW GROUP LLC
              SANDLER LLP AS LEAD COUNSEL FOR THE                                        1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                       leonard-law.com

                         Case 19-62584-pcm11          Doc 209      Filed 09/27/19
                   asset dispositions, sale of assets, financing of other transactions and the terms of
                   one or more plans of reorganization for the Debtors and accompanying disclosure
                   statements and related plan documents;

           h)      assisting and advising the Committee as to its communications to unsecured
                   creditors regarding significant matters in these Chapter 11 Cases;

           i)      representing the Committee at hearings and other proceedings;

           j)      reviewing and analyzing applications, orders, statements of operations, and
                   schedules filed with the Court and advising the Committee as to their propriety;

           k)      assisting the Committee in preparing pleadings and applications as may be
                   necessary in furtherance of the Committee’s interests and objectives in these
                   Chapter 11 Cases, including without limitation, the preparation of retention papers
                   and fee applications for the Committee’s professionals, including Lowenstein
                   Sandler;

           l)      assisting the Committee and providing advice concerning the proposed sale of
                   substantially all of the Debtors’ assets, including issues concerning any potential
                   competing bidders and the auction process;

           m)      assisting the Committee with respect to issues that may arise concerning pension
                   liabilities, PBGC related matters and matters that may arise concerning the
                   Debtors’ unionized employees;

           n)      preparing, on behalf of the Committee, any pleadings, including without limitation,
                   motions, memoranda, complaints, adversary complaints, objections, or comments
                   in connection with any of the foregoing; and

           o)      performing such other legal services as may be required or are otherwise deemed to
                   be in the interests of the Committee in accordance with the Committee’s powers
                   and duties as set forth in the Bankruptcy Code, Bankruptcy Rules, or other
                   applicable law.

                   9.     Notwithstanding the foregoing, Lowenstein Sandler will work closely with
    the Committee’s local counsel, and any other professionals retained by the Committee, to ensure
    that there is no unnecessary duplication of services performed or charged to the Debtors’ estates.
                   10.    The Committee selected Lowenstein Sandler because of its attorneys’
    experience and knowledge in bankruptcy matters. The Committee believes that Lowenstein
    Sandler is well qualified to represent the Committee in these Chapter 11 Cases. The firm has one

Page 4 of 8 – APPLICATION TO EMPLOY LOWENSTEIN                                     LEONARD LAW GROUP LLC
              SANDLER LLP AS LEAD COUNSEL FOR THE                                      1 SW Columbia, Ste. 1010
                                                                                         Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                     leonard-law.com

                         Case 19-62584-pcm11         Doc 209     Filed 09/27/19
    of the most active committee practices in the United States with substantial industry experience in
    retail, food and beverage, grocery, manufacturing and distribution, shipping, energy, construction,

    healthcare, media and entertainment, paper, financial services, real estate, transportation,
    technology, airlines, automotive, and professional services, among others.
                   11.    Particularly relevant to these Chapter 11 Cases, Lowenstein Sandler has
    served as lead counsel to the creditors’ committees in the food industry Chapter 11 cases of In re
    Townsends, Inc., Case No. 10-14092 (Bankr. D. Del.); In re Allen Family Foods, Inc., Case No. 11-
    11764 (Bankr. D. Del); In re Cagle’s, Inc., Case No. 11-80202 (Bankr. N.D. Ga.); In re Zacky Farms,
    LLC, Case No. 12-37961 (Bankr. E.D. Cal.); and In re AgFeed USA, LLC, Case No. 13-11761
    (Bankr. D. Del.). In addition, Lowenstein Sandler represented the chair of the creditors’
    committee in the food industry case of In re Pilgrim’s Pride Corp., Case No. 08-45664 (Bankr. N.D.
    Tex.).
                   12.    Lowenstein Sandler has also developed an expertise representing
    committees in cases where there are significant labor, union and pension issues. Lowenstein has
    represented numerous committees where the Pension Benefit Guarantee Corp. and/or unions
    have served as committee members and has also represented unions in their individual capacities
    in numerous chapter 11 cases. Because of the firm’s extensive committee practice, experience in
    the food industry, and familiarity with union, labor and pension issues, the lawyers of Lowenstein
    Sandler’s bankruptcy group have become well-versed in many food industry-specific, union, labor
    and pension issues that may arise in the context of these Chapter 11 Cases.
                   13.    Lowenstein Sandler’s invoices will be billed to the Debtors’ estates for
    payment as an administrative expense under §§ 503(b) and 507(a)(1) of the Bankruptcy Code.
                   14.    Subject to the Court’s approval, and pursuant to sections 328, 330 and 331
    of the Bankruptcy Code, the Bankruptcy Rules, and the rules and other procedures which this
    Court may fix, the Committee requests that Lowenstein Sandler be compensated on an hourly
    basis, plus reimbursement of the actual and necessary expenses that Lowenstein Sandler incurs, in

Page 5 of 8 – APPLICATION TO EMPLOY LOWENSTEIN                                     LEONARD LAW GROUP LLC
              SANDLER LLP AS LEAD COUNSEL FOR THE                                      1 SW Columbia, Ste. 1010
                                                                                         Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                     leonard-law.com

                         Case 19-62584-pcm11         Doc 209     Filed 09/27/19
    accordance with Lowenstein Sandler’s ordinary and customary rates in effect on the date such
    services are rendered and such expenses are incurred.

                    15.     Lowenstein Sandler’s hourly rates are as follows:


                     Partners of the Firm                                                 $600 - $1,350
                     Senior Counsel and Counsel                                             $470 - $790
                     (generally 7 or more years’
                     experience)
                     Associates (generally less than 6                                      $370 - $640
                     years’ experience)
                     Paralegals, Practice Support and                                       $200 - $350
                     Assistants

                    16.     The hourly charges set forth above are based upon the experience and
    expertise of the attorney or legal assistant involved. The hourly rates are subject to periodic
    adjustments, which occur annually on or about January 1, to reflect economic and other conditions.
    Lowenstein Sandler will advise the Committee, the Debtors and the United States Trustee of any
    increases in its hourly rates.
                    17.     Lowenstein Sandler has agreed in these Chapter 11 Cases to charge its
    regular hourly rates less a ten percent (10%) discount.
                    18.     Lowenstein Sander has represented to the Committee that Messrs. Prol,
    Nathan and Cargill are the attorneys of Lowenstein Sandler currently expected to be principally
    responsible for these Chapter 11 Cases, and their customary hourly rates are: Jeffrey D. Prol
    ($895); Bruce S. Nathan ($1,010); and Scott Cargill ($790).
                    19.     No other arrangement or agreement exists between the Committee and
    Lowenstein Sandler with respect to the payment of Lowenstein Sandler’s fees or expenses in these
    Chapter 11 Case.
                    20.     Lowenstein Sandler has represented to the Committee that: (i) it will not
    receive a retainer; and (ii) it categorizes its billing into subject matter categories in compliance with


Page 6 of 8 – APPLICATION TO EMPLOY LOWENSTEIN                                          LEONARD LAW GROUP LLC
              SANDLER LLP AS LEAD COUNSEL FOR THE                                           1 SW Columbia, Ste. 1010
                                                                                              Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                          leonard-law.com

                          Case 19-62584-pcm11            Doc 209     Filed 09/27/19
    applicable guidelines. Lowenstein Sandler understands that its compensation in these Chapter 11
    Cases is subject to the applicable provisions of the Bankruptcy Code.1

                   21.     To the best of the Committee’s knowledge, while Lowenstein Sandler does
    represent certain creditors of the Debtors on wholly unrelated matters, it does not represent any
    entity having an adverse interest in connection with these Chapter 11 Cases, is a “disinterested
    person” as that term is defined in section 101(14) of the Bankruptcy Code, and does not represent
    or hold any interest adverse to the interests of the Debtors’ estates with respect to the matters for
    which it is to be employed.
                   22.     By separate application, the Committee is also seeking approval to employ
    Leonard Law Group LLC (“Leonard Law”) to serve as its Oregon counsel in these Chapter 11
    Cases and Alvarez & Marsal (“A&M”) to serve as its financial advisor.
                   23.     Lowenstein Sandler does not hold or represent any interests adverse to the
    interests of the estate or of the Debtors, except as may be set forth in the attached Rule 2014
    Verified Statement.
    //
    //
    //
    //
    //
    //
    //
    //

    1
     Lowenstein Sandler may hire temporary and/or contract attorneys who may perform services in
    connection with these Chapter 11 Cases. Lowenstein Sandler submits that payments made to
    temporary/contract attorneys do not constitute a division or sharing of compensation that is
    prohibited by statute and makes this voluntary disclosure in an abundance of caution.
    Lowenstein Sandler will not charge a markup to the Committee with respect to fees billed by
    such attorneys and they will be recorded as an expense on Lowenstein Sandler’s invoices.
Page 7 of 8 – APPLICATION TO EMPLOY LOWENSTEIN                                       LEONARD LAW GROUP LLC
              SANDLER LLP AS LEAD COUNSEL FOR THE                                        1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                       leonard-law.com

                          Case 19-62584-pcm11         Doc 209      Filed 09/27/19
                   WHEREFORE, the Committee hereby requests that the Court enter the proposed
    order, in the form attached hereto as Exhibit A, authorizing the employment of Lowenstein

    Sandler as lead counsel for the Committee, effective as of August 30, 2019.
                   DATED: September 27, 2019
                                                    OFFICIAL COMMITTEE OF UNSECURED
                                                    CREDITORS

                                                    Syngenta Seeds, LLC, solely in its capacity as
                                                    Committee Chairperson and not in its individual
                                                    capacity

                                                    By: /s/ David Conaway
                                                       David Conaway, counsel to Syngenta Seeds,
                                                       LLC
    ACCEPTED BY:
    LOWENSTEIN SANDLER

    By: /s/ Jeffrey D. Prol
        Jeffrey D. Prol (admitted pro hac vice)
        Phone: 973.597.2500
        Email: jprol@lowenstein.com


    FILED BY:
    LEONARD LAW GROUP LLC

    By: /s/ Timothy A. Solomon
         Timothy A. Solomon, OSB 072573
         Direct: 971.634.0194
         Email: tsolomon@LLG-LLC.com
         Proposed Counsel for Unsecured Creditors Committee




Page 8 of 8 – APPLICATION TO EMPLOY LOWENSTEIN                                    LEONARD LAW GROUP LLC
              SANDLER LLP AS LEAD COUNSEL FOR THE                                    1 SW Columbia, Ste. 1010
                                                                                       Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                   leonard-law.com

                         Case 19-62584-pcm11         Doc 209     Filed 09/27/19
                            UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF OREGON

  In re                                                 Lead Case No. 19-62584-pcm11
                                                        (Jointly Administered with Case Nos.
  NORPAC Foods, Inc. [TIN 9330],                        19-33102-pcm11 and 19-33103-pcm11)
  Hermiston Foods, LLC [TIN 3927], and
  Quincy Foods, LLC [TIN 7444],                         ORDER AUTHORIZING EMPLOYMENT
                                                        OF LOWENSTEIN SANDLER AS
           Joint Debtors.                               COUNSEL FOR THE UNSECURED
                                                        CREDITORS COMMITTEE

                 This matter came before the Court pursuant to the Application by the Official

  Committee of Unsecured Creditors (the “Committee”) to employ Lowenstein Sandler

  (“Lowenstein”) as Counsel filed on September 27, 2019 (Docket No. __) (the “Application”).

  Based on the Application and the documents submitted in support thereof, including

  Lowenstein’s Verified Rule 2014 Statement, and after due deliberation the Court having

  determined that the relief requested in the Application is in the best interests of the Joint

  Debtors’ Estates and their creditors; NOW, THEREFORE, it is ORDERED:

          1.     The Application is approved. Pursuant to 11 U.S.C. §§ 1103(a) and 328, the

   Committee is authorized to employ the law firm of Lowenstein Sandler as counsel effective as of



Page 1 of 2 – ORDER AUTHORIZING EMPLOYMENT OF                                       LEONARD LAW GROUP LLC
              LOWENSTEIN SANDLER AS COUNSEL FOR THE                                          EXHIBIT A
                                                                                        1 SW Columbia, Ste. 1010
              UNSECURED CREDITORS COMMITTEE                                               Portland, Oregon 97204
                                                                                             Page 1 of 2
                                                                                                 leonard-law.com

                       Case 19-62584-pcm11           Doc 209      Filed 09/27/19
   August 30, 2019, to perform the services set forth in the Application, on the terms set forth in

   the Application; and

         2.       The compensation of Lowenstein shall be subject to Court approval in accordance

   with Sections 330 and 331 of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,

   and the Local Rules of this Court, including procedures established under Local Bankruptcy

   Rule 2016-1.

                                                 ###

                  CERTIFICATION OF COMPLIANCE WITH LBR 9021-1(a)(2)(A)

              I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

  PRESENTED BY:

  LEONARD LAW GROUP LLC


             [DRAFT/UNSIGNED]
       Justin D. Leonard, OSB 033736
       Timothy A. Solomon, OSB 072573
       Holly C. Hayman, OSB 114146
  Proposed Local Counsel for Official Committee of Unsecured Creditors

  c:     ECF Participants




Page 2 of 2 – ORDER AUTHORIZING EMPLOYMENT OF                                     LEONARD LAW GROUP LLC
              LOWENSTEIN SANDLER AS COUNSEL FOR THE                                        EXHIBIT A
                                                                                      1 SW Columbia, Ste. 1010
              UNSECURED CREDITORS COMMITTEE                                             Portland, Oregon 97204
                                                                                           Page 2 of 2
                                                                                               leonard-law.com

                        Case 19-62584-pcm11         Doc 209     Filed 09/27/19
                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF OREGON
In re                                  )
NORPAC Foods, Inc. [TIN 9330],                     19-62584-pcm11
                                       ) Case No. ________________
Hermiston Foods, LLC [TIN 3927],       )           (Lead Case)
and Quincy Foods, LLC [TIN 7444]       ) RULE 2014 VERIFIED STATEMENT
Debtor(s)                              ) FOR PROPOSED PROFESSIONAL

Note: To file an amended version of this statement per ¶19, file a fully completed amended Rule 2014
statement on LBF #1114 and clearly identify any changes from the previous filed version.

 1. The applicant is not a creditor of the debtor except:
N/A

 2. The applicant is not an equity security holder of the debtor.

 3. The applicant is not a relative of the individual debtor.

 4. The applicant is not a relative of a general partner of the debtor (whether the debtor is an individual,
    corporation, or partnership).

 5. The applicant is not a partnership in which the debtor (as an individual, corporation, or partnership)
    is a general partner.

 6. The applicant is not a general partner of the debtor (whether debtor is an individual, corporation, or
    partnership).

 7. The applicant is not a corporation of which the debtor is a director, officer, or person in control.

 8. The applicant is not and was not, within two years before the date of the filing of the petition, a
    director, officer, or employee of the debtor.

 9. The applicant is not a person in control of the debtor.

10. The applicant is not a relative of a director, officer or person in control of the debtor.

11. The applicant is not the managing agent of the debtor.

12. The applicant is not and was not an investment banker for any outstanding security of the debtor;
    has not been, within three years before the date of the filing of the petition, an investment banker
    for a security of the debtor, or an attorney for such an investment banker in connection with the
    offer, sale, or issuance of a security of the debtor; and is not and was not, within two years before
    the date of the filing of the petition, a director, officer, or employee of such an investment banker.

13. The applicant has read 11 U.S.C. §101(14) and §327, and FRBP 2014(a); and the applicant’s firm
    has no connections with the debtor(s), creditors, any party in interest, their respective attorneys and
    accountants, the United States Trustee, or any person employed in the office of the United States
    Trustee, or any District of Oregon Bankruptcy Judge, except as follows:
See Attachment for Disclosures.




1114 (11/30/09)     Page 1 of 3

                          Case 19-62584-pcm11         Doc 209    Filed 09/27/19
14. The applicant has no interest materially adverse to the interest of the estate or of any class of
    creditors or equity security holders.

15. Describe details of all payments made to you by either the debtor or a third party for any services
    rendered on the debtor's behalf within a year prior to filing of this case:
None.




16. The debtor has the following affiliates (as defined by 11 U.S.C. §101(2)). Please list and explain
    the relationship between the debtor and the affiliate:
According to the Rule 2014 Verified Statement of Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor) (Docket No. 14):
Debtor NORPAC Foods, Inc. is the 100% owner of Debtor Quincy Foods, LLC.
Debtor NORPAC Foods, Inc. is the 100% owner of Debtor Hermiston Foods, LLC.
Debtor NORPAC Foods, Inc. is the 100% owner of The NORPAC Foundation.


17. The applicant is not an affiliate of the debtor.

18. Assuming any affiliate of the debtor is the debtor for purposes of statements 4-13, the statements
    continue to be true except (list all circumstances under which proposed counsel or counsel's law
    firm has represented any affiliate during the past 18 months; any position other than legal counsel
    which proposed counsel holds in either the affiliate, including corporate officer, director, or
    employee; and any amount owed by the affiliate to proposed counsel or its law firm at the time of
    filing, and amounts paid within 18 months before filing):
N/A; None




19. The applicant hereby acknowledges that he/she has a duty during the progress of the case to keep
    the court informed of any change in the statement of facts which appear in this verified statement.
    In the event that any such changes occur, the applicant immediately shall file with the court an
    amended verified statement on LBF #1114, with the caption reflecting that it is an amended Rule
    2014 statement and any changes clearly identified.

THE FOLLOWING QUESTIONS NEED BE ANSWERED ONLY IF AFFILIATES HAVE BEEN LISTED
IN STATEMENT 16.

20. List the name of any affiliate which has ever filed bankruptcy, the filing date, and court where filed:
According to the Rule 2014 Verified Statement of Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor) (Docket No. 14):
The Joint Debtors (as listed in the caption above) all filed on August 22, 2019 in this Court.



1114 (11/30/09)     Page 2 of 3

                          Case 19-62584-pcm11          Doc 209   Filed 09/27/19
21. List the names of any affiliates which have guaranteed debt of the debtor or whose debt the debtor
    has guaranteed. Also include the amount of the guarantee, the date of the guarantee, and whether
    any security interest was given to secure the guarantee. Only name those guarantees now
    outstanding or outstanding within the last 18 months:
According to the Rule 2014 Verified Statement of Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor) (Docket No. 14):
"Debtor NORPAC Foods, Inc., Debtor Quincy Foods, LLC, and Debtor Hermiston Foods, LLC are all
co-borrowers under a Credit Agreement dated 11/15/2017 with Cobank, ACB, with a balance owed of
approximately $123,900,000. The obligations under the Credit Agreement are secured by all assets and
property of each co-borrower."



22. List the names of any affiliates which have a debtor-creditor relationship with the debtor. Also
    include the amount and date of the loan, the amount of any repayments on the loan and the
    security, if any. Only name those loans now outstanding or paid off within the last 18 months:
According to the Rule 2014 Verified Statement of Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor) (Docket No. 14):
None




23. List any security interest in any property granted by the debtor to secure any debts of any affiliate
    not covered in statements 20 and 21. List any security interest in any property granted by the
    affiliate to secure any debts of the debtor not covered in statements 21 and 22. Also include the
    collateral, the date and nature of the security interest, the name of the creditor to whom it was
    granted, and the current balance of the underlying debt:
According to the Rule 2014 Verified Statement of Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor) (Docket No. 14):
"Debtor NORPAC Foods, Inc., Debtor Quincy Foods, LLC, and Debtor Hermiston Foods, LLC are all
co-borrowers under a Credit Agreement dated 11/15/2017 with Cobank, ACB, with a balance owed of
approximately $123,900,000. The obligations under the Credit Agreement are secured by all assets and
property of each co-borrower."



24. List the name of any affiliate who is potentially a "responsible party" for unpaid taxes of the debtor
    under 26 U.S.C. §6672:
According to the Rule 2014 Verified Statement of Proposed Professional of Tonkon Torp LLP (attorneys
for Debtor) (Docket No. 14):
None




I verify that the above statements are true to the extent of my present knowledge and belief.


                                                               ________________________________
                                                               /s/ Jeffrey D. Prol
                                                                                Applicant

1114 (11/30/09)    Page 3 of 3

                          Case 19-62584-pcm11        Doc 209    Filed 09/27/19
                        UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF OREGON

In re                                        Lead Case No. 19-62584-pcm11
NORPAC Foods, Inc. [TIN 9330],               (Jointly Administered with Case Nos.
Hermiston Foods, LLC [TIN 3927], and         19-33102-pcm11 and 19-33103-pcm11)
Quincy Foods, LLC [TIN 7444],
         Joint Debtors.                      SUPPLEMENTAL DISCLOSURES FOR
                                             RULE 2014 VERIFIED STATEMENT FOR
                                             PROPOSED PROFESSIONAL
                                             (LOWENSTEIN SANDLER LLP)


QUESTION #13 CONTINUATION STATEMENT RE: “CONNECTIONS:”

   1. Creditors of the Debtors. Lowenstein Sandler, LLP represents, may represent, or has in
      the past represented the following entities, and/or affiliates of the following entities,
      which are believed to be creditors of the Debtors, in matters wholly unrelated to the
      Debtors’ chapter 11 cases:

              Aramark Corporation
              Del Mar Food Products Corp.
              Frontier
              International Paper Company
              Republic Services

   2. Committee Members in Other Cases. Lowenstein Sandler, LLP represents or has
      represented Official Committees in other chapter 11 cases unrelated to the Debtors
      chapter 11 cases in which the following entities have served as Committee members:

              International Paper Company
              Pension Benefit Guaranty Corp.
              Packaging Corporation of America

   3. Professionals. Lowenstein Sandler, LLP has a national bankruptcy practice and appears
      in chapter 11 cases around the country on behalf of various constituencies. Lowenstein
      Sandler, LLP may be retained in other matters where its clients are adverse to or aligned
      with constituencies represented by other professionals in these chapter 11 cases.
      Specifically:

              Avarez & Marsal, financial advisor to the Committee in these chapter 11 cases, is
              currently and has previously been engaged to render services in many cases where
              Lowenstein Sandler, LLC has represented the creditors’ committee.

              Faegre Baker Daniels LLP, counsel to CoBank, ACB, in these chapter 11 cases,
              served as Special Corporate Counsel for the Debtors, in the chapter 11 case In re




                    Case 19-62584-pcm11         Doc 209     Filed 09/27/19
          Gander Mountain Company, Case No. 17-30673 pending in the U.S. Bankruptcy
          Court for the District of Minnesota. Lowenstein Sander LLP previously served as
          counsel to the Creditors’ Committee in the case and currently serves as counsel to
          post-confirmation liquidation trust that was established in the case.

4. These disclosures are submitted as of September 27, 2019 and will be supplemented as
   needed, including following review of the Debtors’ respective Schedules and Statements
   of Financial Affairs, which were filed on September 17, 2019.




                Case 19-62584-pcm11        Doc 209     Filed 09/27/19
                                 CERTIFICATE OF SERVICE

                 I certify that on the date below, I caused notice of the filing of this
  APPLICATION TO EMPLOY LOWENSTEIN SANDLER LLP AS LEAD COUNSEL
  FOR THE UNSECURED CREDITORS COMMITTEE to be served on interested parties
  requesting notice through the Court’s CM/ECF system, as well as by first class U.S. mail on the
  following parties:

                 NONE


         DATED: September 27, 2019


                                                 By: /s/ Timothy A. Solomon
                                                     Timothy A. Solomon, OSB 072573




Page 1 – CERTIFICATE OF SERVICE                                                LEONARD LAW GROUP LLC
                                                                                  1 SW Columbia, Ste. 1010
                                                                                     Portland, Oregon 97258
                                                                                            leonard-law.com

                      Case 19-62584-pcm11         Doc 209     Filed 09/27/19
